Case 2:19-cv-07671-AB-JC Document 1-3 Filed 09/04/19 Page 1 of 2 Page ID #:30




                 EXHIBIT C
       Case 2:19-cv-07671-AB-JC Document 1-3 Filed 09/04/19 Page 2 of 2 Page ID #:31

  eopyright          Witted States Copyright Office

                            Help             Searc h            History         Titles       Start Over




Public Catalog
Copyright Catalog(1978 to present)
Search Request: Left Anchored Title = dog of wisdom
Search Results: Displaying 1 of 1 entries
                                                          -4    previous   next >--
                                                                                110



                                                      r         La bided View


                                                               Dog of Wisdom.

              Type of Work:Motion Picture
Registration Number / Date: PA00,0j2olna     58 / 2019-06-21
                                        96t3han
           Application Title: Dog of Wisdom.
                        Title: Dog of Wisdom.
                 Description: Electronic file(eService)
       Copyright Claimant:Jonathan Gran.Address: 105 Cathedral Ave,Hempstead,NY,11550,United States.
           Date of Creation:2015
        Date of Publication: 2015-06-23
 Nation of First Publication: United States
 Authorship on Application: Jonathan Gran; Domicile: United States; Citizenship: United States.Authorship:
                               entire motion picture.
                     Names:

                                                          -4    previous   next >.
                                                                                pc



                                              Save,Print and Email aitiLage)
                   Select Download Format Full Record •                         Format for Print/Save
                   Enter your email address:                                                              Email




                                         alp. Search flistory. Titles Start Over


Contact Us I &Quest Copies I Get a Search Estimate I Frequently t,1g‘W-
                                                                     Questions
                                                                      jaratimi                             )1)about Copyright
Csmyright Office Home Page I Library of Congress Home Page
